Name: Commission Regulation (EC) No 2856/2000 of 27 December 2000 amending Regulation (EC) No 2508/97 laying down detailed rules for the application to milk and milk products of the schemes provided for in the Europe Agreements between the Community and the Republic of Hungary, the Republic of Poland, the Czech Republic, the Slovak Republic, Bulgaria, Romania and Slovenia, and the Agreements on free trade between the Community and the Baltic States
 Type: Regulation
 Subject Matter: Europe;  international trade;  processed agricultural produce
 Date Published: nan

 Avis juridique important|32000R2856Commission Regulation (EC) No 2856/2000 of 27 December 2000 amending Regulation (EC) No 2508/97 laying down detailed rules for the application to milk and milk products of the schemes provided for in the Europe Agreements between the Community and the Republic of Hungary, the Republic of Poland, the Czech Republic, the Slovak Republic, Bulgaria, Romania and Slovenia, and the Agreements on free trade between the Community and the Baltic States Official Journal L 332 , 28/12/2000 P. 0049 - 0054Commission Regulation (EC) No 2856/2000of 27 December 2000amending Regulation (EC) No 2508/97 laying down detailed rules for the application to milk and milk products of the schemes provided for in the Europe Agreements between the Community and the Republic of Hungary, the Republic of Poland, the Czech Republic, the Slovak Republic, Bulgaria, Romania and Slovenia, and the Agreements on free trade between the Community and the Baltic StatesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1349/2000 of 19 June 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Estonia(1), as amended by Regulation (EC) No 2677/2000(2), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 1727/2000 of 31 July 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Hungary(3), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 2290/2000 of 9 October 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Bulgaria(4), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 2341/2000 of 17 October 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Latvia(5), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 2433/2000 of 17 October 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with the Czech Republic(6), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 2434/2000 of 17 October 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with the Slovak Republic(7), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 2435/2000 of 17 October 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Romania(8), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 2475/2000 of 7 November 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Slovenia(9), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 2766/2000 of 14 December 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Lithuania(10), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 2851/2000 of 22 December 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Poland(11), and in particular Article 1(3) thereof,Whereas:(1) Commission Regulation (EC) No 2508/97(12), as last amended by Regulation (EC) No 1431/2000(13) lays down, inter alia, detailed rules for the application to milk and milk products of the schemes provided for in the Europe Agreements between the Community and certain central and eastern European countries. It should be amended to implement the concessions provided for with effect from 1 July 2000 by Regulations (EC) No 1349/2000, (EC) No 1727/2000, (EC) No 2290/2000, (EC) No 2341/2000, (EC) No 2433/2000, (EC) No 2434/2000, (EC) No 2435/2000 and (EC) No 2475/2000 and with effect from 1 January 2001 by Regulations (EC) No 2766/2000 and (EC) No 2851/2000 as regards milk products.(2) To give economic operators an opportunity to take note of the new rules, the licence application period should be extended by 10 days.(3) The quantities available for the first six months of 2001 should be published, and other technical amendments should be made.(4) Repayment of import duties on the products listed in Annex I to Regulation (EC) No 2508/97 as it existed before the entry into force of this Regulation and imported under licences used from 1 July 2000 falls within the scope of Articles 878 to 898 of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(14), as last amended by Regulation (EC) No 1602/2000(15).(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2508/97 is hereby amended as follows:1. Article 1(1) is replaced by the following:"1. This Regulation lays down detailed rules for the application to milk and milk products of the schemes provided for in the Europe Agreements with Poland, the Czech Republic, the Slovak Republic, Hungary, Romania, Bulgaria, Estonia, Latvia, Lithuania and Slovenia."2. Article 2(1) is replaced by the following:"1. For the purposes of this Regulation, 'import year' shall mean the 12-month period from 1 July. However, for the scheme provided for in Article 21(2) of the Europe Agreement between the European Community and Slovenia, 'import year' shall mean the calendar year."3. The final subparagraph of Article 2(2) is replaced by the following:"However, the quantities available for the first six months of 2001 shall be those listed in Annex IV."4. The following subparagraph is added to Article 4(1):"However, licence applications for the first six months of 2001 may be lodged during the first twenty days of January 2001."5. Article 8 is replaced by the following:"Article 8The products to which the schemes provided for in Article 1(1) apply shall be released for free circulation on presentation of an EUR.1 certificate issued by the exporting country in accordance with Protocol 4 to the Agreements concluded between the Community and the country concerned, or of a declaration by the exporter in accordance with the said Protocol. However, for the Baltic States the EUR.1 certificate shall be issued by the exporting country in accordance with Protocol 3 to the Agreements concluded between the Community and the country concerned."6. Annex I to Regulation (EC) No 2508/97 is replaced by Annex I to this Regulation.7. Annex I.A to Regulation (EC) No 2508/97 is replaced by Annex II to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.Point 6 of Article 1 shall apply from 1 July 2000. However, parts A, I and K of Annex I shall apply from 1 January 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 December 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 155, 28.6.2000, p. 1.(2) OJ L 308, 8.12.2000, p. 7.(3) OJ L 198, 4.8.2000, p. 6.(4) OJ L 262, 17.10.2000, p. 1.(5) OJ L 271, 24.10.2000, p. 7.(6) OJ L 280, 4.11.2000, p. 1.(7) OJ L 280, 4.11.2000, p. 9.(8) OJ L 280, 4.11.2000, p. 17.(9) OJ L 286, 11.11.2000, p. 15.(10) OJ L 321, 19.12.2000, p. 8.(11) See page 7 of this Official Journal.(12) OJ L 345, 16.12.1997, p. 31.(13) OJ L 161, 1.7.2000, p. 53.(14) OJ L 253, 11.10.1993, p. 1.(15) OJ L 188, 26.7.2000, p. 1.ANNEX I"ANNEX IA. Products originating in Poland>TABLE>B. Products originating in the Czech Republic>TABLE>C. Products originating in the Slovak Republic>TABLE>D. Products originating in Hungary>TABLE>E. Products originating in Romania>TABLE>F. Products originating in Bulgaria>TABLE>G. Products originating in Estonia>TABLE>H. Products originating in Latvia>TABLE>I. Products originating in Lithuania>TABLE>K. Products originating in Slovenia>TABLE>"ANNEX II"ANNEX IVTotal quantity in tonnes available for 1 January to 30 June 2001>TABLE>>TABLE>>TABLE>"